Citation Nr: 0735364	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher initial evaluation for Hepatitis C, 
evaluated as noncompensable from January 22, 2001, until May 
16, 2005, and as 10 percent disabling therefrom.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1971 until July 
1980 and from May 1983 until February 1995.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  The claims file was subsequently 
transferred to the RO in San Diego, California.

The Board notes that the veteran's September 2003 notice of 
disagreement with the October 2002 rating decision addressed 
claims of entitlement to higher initial ratings for Hepatitis 
C, hypertension, and radiculopathy spondylosis.  A September 
2004 statement of the case accordingly included all three 
issues.  However, the veteran's VA Form 9 submitted in 
October 2004 indicated the veteran's intent to perfect an 
appeal only as to the claim of entitlement to a higher rating 
for Hepatitis C.  While a June 2005 supplemental statement of 
the case erroneously included all three issues, the RO sent 
the veteran a letter in December 2005 explaining that only 
the Hepatitis C claim was in appellate status.  Therefore, 
although three issues were noted in the June 2005 
supplemental statement of the case, and while during his 
testimony at the time of the July 2007 hearing before the 
undersigned, the veteran stated that in addition to the 
increased rating for Hepatitis he was also seeking a claim 
for an increased rating for his back disorder, the fact 
remains that the veteran's substantive appeal controls the 
issues on appeal.  Accordingly, only the veteran's Hepatitis 
C claim is for consideration in the instant decision. 

The remaining issues of increased rating for a back disorder 
and hypertension are referred back to the RO for further 
consideration as claims to reopen.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
Hepatitis C has been productive of complaints of fatigue, 
joint and muscle pain, and abdominal pain.

2.  The objective evidence fails to demonstrate anorexia, 
incapacitating episodes having a total duration of at least 
one week, or treatment involving dietary restriction or 
continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for Hepatitis C prior to May 16, 2005, and for an 
evaluation in excess of 10 percent therefrom have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his Hepatitis C  disability.  In this regard, because 
the October 2002 rating decision granted the veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the October 2002  determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disability at 
issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Post-service treatment reports from the Naval 
Hospital at Camp Pendleton are also of record.   
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
provided by the veteran and his wife at a July 2007 hearing 
before the undersigned.  At that time, the veteran indicated 
that he would submit private treatment records in support of 
his claim.  Such records have been received and are now 
associated with the claims folder.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for Hepatitis C.  At the outset, the Board notes that the 
veteran's claim is an appeal from the initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

From January 22, 2001, until May 16, 2005, the veteran is 
assigned a noncompensable evaluation for Hepatitis C pursuant 
to Diagnostic Code 7354.  Under that Code section, a 
noncompensable evaluation is warranted for Hepatitis C that 
is nonsymptomatic.  To be entitled to the next-higher 10 
percent rating, the evidence must demonstrate intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  

Note (2) to Diagnostic Code 7354 defines "incapacitating 
episode" as a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.   

The Board has reviewed the evidence of record and finds no 
basis for a compensable evaluation for the period prior to 
May 16, 2005.  In so finding, the Board acknowledges the 
veteran's complaints of becoming easily fatigued, which he 
raised upon VA examination in June 2002.  At that time, he 
also endorsed intermittent nausea.  The Board also 
acknowledges VA outpatient treatment reports dated in 2003 
which showed complaints of abdominal pain but, such pain was 
not located in the right upper quadrant.  In fact, one 
undated private record attributable the abdominal complaints 
to gastroenteritis, rather than to the service-connected 
Hepatitis C.  Similarly, while VA records dated in February 
2003 indicate that the veteran had lost 100 pounds, this was 
due to gastric bypass surgery.  That treatment record 
indicated that since the surgery, the veteran's weight was 
stable.  Finally, while a fainting episode was documented in 
VA records dated in February 2003, this was attributed to a 
hypoglycemic incident or to syncope, alternatively.  

In finding that a compensable evaluation for Hepatitis C is 
not warranted prior to May 16, 2005, the Board relies on a 
June 2002 VA examination, which showed no abdominal 
tenderness in any quadrant.  Moreover, the veteran denied 
vomiting, melena, hematochezia, or hemaemesis.  

Despite the veteran's complaints of fatigue, as detailed 
above, the evidence does not demonstrate a disability picture 
commensurate with the criteria for a 10 percent rating under 
Diagnostic Code 7354.  Indeed, there are no findings of 
anorexia.  In fact, the objective evidence reveals that the 
veteran's weight remained stable following gastric bypass 
surgery.  Furthermore, the competent evidence does not 
demonstrate incapacitating episodes as contemplated under 
Note (2) to Diagnostic Code 7354.  

The Board has also considered whether any alternate 
Diagnostic Codes might enable assignment of a compensable 
rating for the period prior to May 16, 2005.  In this regard, 
Diagnostic Code 7345, concerning chronic liver disease, 
explicitly excludes Hepatitis C.  In any event, the criteria 
under that Code section are identical to those set forth 
under Diagnostic Code 7354, and therefore could not afford 
the veteran a higher rating here.  There are no other 
relevant Code sections for consideration.  

In summary, there is no basis for a compensable evaluation 
for the veteran's Hepatitis C for the period prior to May 16, 
2005.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

From May 16, 2005, a 10 percent evaluation is in effect for 
the veteran's Hepatitis C.  In order to be entitled to the 
next-higher 20 percent rating, the evidence must show daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

The Board has reviewed the evidence of record and finds no 
basis for an evaluation in excess of 10 percent for the 
period beginning May 16, 2005.  In so finding, the Board 
acknowledges a May 2005 VA examination report in which the 
veteran reported persistent fatigue, anorexia, and muscle 
soreness.  He also complained of gastrointestinal 
disturbance, arthralgia and nausea.  The Board also 
acknowledges
the veteran's July 2007 hearing testimony, in which he 
complained of always being tired.  He also endorsed joint 
pain at that time.  
 
In finding that a rating in excess of 10 percent for 
Hepatitis C is not warranted during the period in question, 
the Board relies on a May 2005 VA examination.  While showing 
mild abdominal pain in the right upper quadrant, there was no 
rebound or guarding.  Moreover, the competent evidence does 
not indicate anorexia, or otherwise show that the veteran's 
Hepatitis C symptomatology requires dietary restriction or 
continuous medication.  Regarding medication, the veteran's 
July 2007 hearing testimony indicated his use of pain 
killers, but there was no mention of continuous medication 
for daily fatigue, malaise and anorexia, which is required 
under Diagnostic Code 7354.  Furthermore, the competent 
evidence does not demonstrate incapacitating episodes as 
contemplated under Note (2) to Diagnostic Code 7354.  
Therefore, his disability picture is not most nearly 
approximated by the next-higher 10 percent rating.

The Board has also considered whether any alternate 
Diagnostic Codes might enable assignment of a rating in 
excess of 10 percent for the period prior to May 16, 2005.  
In this regard, Diagnostic Code 7345, concerning chronic 
liver disease, explicitly excludes Hepatitis C.  In any 
event, the criteria under that Code section are identical to 
those set forth under Diagnostic Code 7354, and therefore 
could not afford the veteran a higher rating here.  There are 
no other relevant Code sections for consideration.  

In conclusion, for the period prior to May 16, 2005, the 
competent evidence does not support a compensable evaluation 
for the veteran's Hepatitis C.  From May 16, 2005, the 
competent evidence does not support an evaluation in excess 
of 10 percent.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to a higher initial evaluation for Hepatitis C, 
evaluated as noncompensable from January 22, 2001, until May 
16, 2005, and as 10 percent disabling therefrom, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


